Exhibit 10.1

Management Incentive Plan (MIP) Recommendation to Board of
Directors                                                                       September
16, 2013




Purpose:

Provide a cash incentive program for the leadership of School Specialty

 

 

Goal:

Gain 100% alignment and engagement from senior leaders around the CEO
priorities:  1) stabilize our business; 2) align
our infrastructure better and lower our costs; 3) improve our bottom line
performance.

 

 

Structure:

Essentially, this is the Incentive Bonus Plan structure (as of June 1, 2007)
that has been in place previously

 

 

Cost:

At current staffing level of eligible participants (64 total), annual cost at
Target  = $1,963,000

 

 

Payout:

Payout Percentage will be determined by the FY2014 final results with payout
occurring within 90 days from the close
of the fiscal year

 

 

Target/Metric:

The MIP for F2014 will be based on a single metric of Operating EBITDA with the
following thresholds and Scale:




 

 

Threshold

Target

Maximum

 

% achievement

90.5%

100%

114.3%

 

EBITDA

$38.0M

$42.0M

$48.0M

 

% Payout(1)

80%

100%

150%




(1) This represents the percentage of an individual target based on the salary
grade level of the participant




Other Specifics:

Additional Comments on the plan include:




 

√

Participant must be employed with company on date of payment.

 

√

Board of Directors will approve final payout percentage

 

√

Target represents Adjusted Budget ($44M original budget less $2M for public
company costs)

 

√

Participants are director level and up (range on target as % of base = 15% to
60%)

 

√

No payout for EBITDA achievement below $38M; program capped at 150% achievement






